Citation Nr: 0734276	
Decision Date: 10/31/07    Archive Date: 11/07/07

DOCKET NO.  04-32 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for depression, to 
include as secondary to lumbosacral strain.

2.  Entitlement to an increased evaluation for lumbosacral 
strain, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel



INTRODUCTION

The veteran served on active military duty from April 1980 to 
June 1983 and from January 1988 to July 1989.  This matter 
comes to the Board of Veterans' Appeals (Board) on appeal 
from a rating decision by the Detroit, Michigan, Regional 
Office (RO) of the Department of Veterans Affairs (VA) and 
Board remand.

The issue of entitlement to service connection for 
depression, to include as secondary to lumbosacral strain, is 
addressed in the remand portion of the decision below and is 
remanded to the RO via the Appeals Management Center, in 
Washington, DC.

In August 2006, a VA physician indicated that the veteran's 
current cervical spine disorder might be related to his 
lumbosacral strain.  This issue is referred to the RO for 
action deemed appropriate. 


FINDING OF FACT

Lumbosacral strain is manifested by flexion to 45 or 50 
degrees without objective evidence of pain or neurological 
manifestations. 


CONCLUSION OF LAW

The criteria for an increased evaluation for lumbosacral 
strain have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim for entitlement to an 
increased evaluation for lumbosacral strain, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Prior to a post-
remand re-adjudication of the veteran's claim, January 2006 
and January 2007 letters satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Although the letters did not notify the veteran of effective 
dates or the assignment of disability evaluations, there is 
no prejudice to the veteran because the preponderance of the 
evidence is against an increased evaluation for lumbosacral 
strain.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); see also Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The letter also essentially requested that the 
veteran provide any evidence in his possession that pertained 
to the claim.  38 C.F.R. § 3.159(b)(1).  Further, the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim, to 
include the opportunity to present pertinent evidence.  
Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); 
Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) 
(holding that although VCAA notice errors are presumed 
prejudicial, reversal is not required if VA can demonstrate 
that the error did not affect the essential fairness of the 
adjudication).  The veteran's service medical records, VA 
medical treatment records, and VA examination reports have 
been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
There is no indication in the record that additional evidence 
relevant to the issues decided herein is available and not 
part of the claims file.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  As there is no indication that any failure 
on the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 542-43 (2006); see also 
Dingess/Hartman, 19 Vet. App. 473.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2007).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2007).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2007).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of any disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994). 

By a November 1994 rating decision, the RO granted service 
connection for lumbosacral strain and assigned a 20 percent 
evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5295, 
effective March 18, 1993.  By May 1996 and March 1999 rating 
decisions, the RO denied an increased evaluation.  In 
November 2003, the veteran filed a claim for an increased 
evaluation.  By a May 2004 rating decision, the RO denied an 
increased evaluation.  The veteran appealed.

In an October 2003 VA medical record, the veteran reported 
increasing back pain accompanied by pain and numbness in the 
thighs and feet.  He stated that Tylenol with codeine did not 
relieve the pain.  In a February 2004 VA record, the veteran 
reported chronic lower back pain that did not radiate to the 
legs.  The veteran denied loss of bladder or bowel function.  
Over the counter medication relieved the pain.  February and 
March 2004 VA records assessed chronic back pain.  

A March 2004 VA spine examination was conducted.  The veteran 
reported increasing low back pain that was constant and 
sharp.  The intensity was 9 out of 10 and sometimes it was 
hard to get out of bed.  Pain medication seemed to help.  His 
walking was limited and driving for long distances was 
difficult.  The veteran did not use a cane or back brace and 
denied any bladder or bowel problems.  There were no 
precipitating or alleviating causes, no radiation of pain, 
and no history of flare-ups.  Upon examination, there was 
good posture, normal gait, good low back muscle tone, healthy 
skin, and no spasm, atrophy, or objective evidence of pain.  
There was lumbar extension to 20 degrees and flexion to 45 
degrees, both with complaints of pain.  Bilateral lateral 
flexion and bilateral lateral rotation were to 20 degrees.  
The lower limbs were negative for neurological deficiencies.  
There was good muscle tone, no spasm, and equal reflexes.  
Straight leg raise test was 40 degrees on either side with 
complaint of back pain.  There was a negative Lasegue test.  
The examiner found evidence of incoordination but no evidence 
of weakness, fatigability, or other functional loss due to 
pain.  Lumbar spine x-rays were normal.  The diagnosis was 
low back pain with history of back injury and limitation of 
motion without neurological deficiency.  

In a March 2004 lay statement, the veteran reported loss of 
range of motion, sciatica, osteoarthritic changes, pain on 
motion, and severe generalized pain.  

An October 2004 VA medical record assessed low back pain.  A 
November 2004 VA record found no abnormality of gait, range 
of motion, stability, muscle strength, or tone of lower 
extremities.  The assessment was low back pain.  January and 
February 2005 VA records assessed low back pain.  A magnetic 
resonance imaging (MRI) impression was L4-5 mild diffuse disk 
bulge with no evidence of encroachment upon the nerve roots; 
minimal desiccation of the L5-S1 intervertebral disk space 
with no evidence of disk herniation; and normal height and 
signal intensity of the other intervertebral disk spaces.  In 
a March 2005 VA record, the veteran reported sciatica.  In 
another March 2005 VA record, the veteran reported back pain 
that was aggravated by lifting, bending, walking, and 
prolonged sitting.  He stated that the pain was best with 
pain medication.  The diagnosis was chronic low back pain.  
Upon examination, range of motion of the trunk and bilateral 
lower extremities was within full limits.  There was minimal 
pain with bilateral straight leg raise test and negative 
Lasegue test.  There was no numbness, tingling sensation, 
shooting pain, or paresthesia of the bilateral lower 
extremities, no excessive lordosis or flat back, and no 
muscle weakness.  

An April 2005 VA medical record assessed low back pain.  In 
another April 2005 VA record, the veteran reported back 
spasm.  In a May 2005 VA record, the veteran reported low 
back pain of 7 out of 10.  There was pain upon walking.  The 
veteran reported that he was unemployed.  Upon examination, 
there were no sensory deficits.  There was tenderness in the 
lumbosacral area, normal reflexes, 5/5 strength of the lower 
extremities, and good sitting and standing balance.  There 
was a negative straight leg raise test.  The assessment was 
back pain.  Another May 2005 VA record assessed low back 
pain.  In a June 2005 VA record, the veteran reported that he 
was beginning a new job.  He stated that his back pain was 4 
out of 10.  In other June 2005 VA records, the veteran 
reported difficulty sleeping due to low back pain and that 
his back pain was 6 out of 10.  In another June 2005 VA 
record, the veteran rated his back pain as 8 out 10.  He 
stated that he started a new job but had to quit due to his 
back pain.  

An August 2005 VA medical record noted intact sensation over 
the left lower extremity.  August and October 2005 VA records 
assessed chronic low back pain.  In an October 2005 VA 
record, the veteran was issued a cane.  In a November 2005 VA 
record, the veteran reported chronic low back pain, spasm of 
the paraspinal muscles, and shooting pain that radiated from 
his low back into his buttocks, the back of his legs, and his 
calves.  He also reported occasional give-way, falls, and the 
use of a cane for stability.  He reported that he was 
unemployed secondary to his back pain.  The examiner noted 
that a February 2005 MRI found a disc bulge at L4-L5 with no 
nerve root impingement.  Examination revealed normal gait, 
intact heel and toe walking, and intact tandem gait.  There 
was 5/5 strength in the bilateral extremities with good tone 
and bulk.  The impression was chronic lower back pain.  A 
January 2006 VA record assessed low back pain.  In a March 
2006 VA record, the veteran was diagnosed with gait 
instability.  The plan was to issue a cane.  VA records from 
March to August 2006 assessed chronic low back pain.  In a 
January 2007 VA record, there was chronic low back pain.  The 
veteran denied any falls.  

A February 2007 VA spine examination was conducted.  The 
veteran reported low back pain that was 8 or 9 out of 10.  
The pain was constant and cracking.  He stated that standing 
erect was more painful than slightly leaning forward.  The 
veteran reported that his sleep was disturbed, his work was 
affected, and his activities of daily living were limited.  
He denied any history of flare-ups or acute episodes of 
excruciating low back pain in the last year.  The veteran 
reported bilateral leg weakness, increased pain upon 
repetitive motion, and the use of pain medication.  The 
veteran denied radiation of pain or bladder or bowel trouble.  
The veteran reported that he had not worked for the last 14 
to 15 years.  The veteran stated that his gait was steady, 
but that he used a cane.  Upon examination, the veteran could 
walk without the cane, there was no limping or antalgic gait, 
posture was good, and there was no evidence of kyphosis, 
scoliosis, or reverse scoliosis.  There was normal lumbar 
lordosis, good muscle tone, and no spasm.  There was 
extension to 20 degrees and flexion to 50 degrees, both with 
pain, and bilateral lateral flexion to 30 degrees and 
rotation to 30 degrees, both without pain.  Repetitive motion 
did not produce any additional loss of motion.  The lower 
limbs were negative for any neurological deficiency.  X-rays 
showed straightening of the lumbar lordosis and slight 
decrease in the height of L4 and L5.  The diagnosis was 
chronic lumbar strain without any neurological deficiency.  
The examiner opined that the disorder caused minimal 
impairment of the veteran's occupational activities.

The veteran's 20 percent evaluation was originally assigned 
under the previous rating criteria for lumbosacral strain.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).  
Effective September 26, 2003, VA revised the criteria for 
diagnosing and evaluating the spine.  See 68 Fed. Reg. 51454-
51458 (2003).  The Board considers the current rating 
criteria here because amended versions of rating criteria may 
only be applied as of their effective date and, before that 
time, only the former version of the regulation may be 
applied.  See VAOPGCPREC 3-00; 65 Fed. Reg. 33422 (2000); see 
also Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

Under the current rating criteria for lumbar spine 
disabilities, a 100 percent evaluation is assigned for 
unfavorable ankylosis of the entire spine; a 50 percent 
evaluation is assigned for unfavorable ankylosis of the 
entire thoracolumbar spine; a 40 percent evaluation is 
assigned for unfavorable ankylosis of the entire cervical 
spine, or forward flexion of the thoracolumbar spine 30 
degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine; and a 30 percent evaluation is assigned 
for forward flexion of the cervical spine 15 degrees or less; 
or, favorable ankylosis of the entire cervical spine.  
38 C.F.R. § 4.71a, Diagnostic Code 5237, General Rating 
Formula for Diseases and Injuries of the Spine (General 
Rating Formula) (2007).

For VA compensation purposes, normal thoracolumbar spine 
forward flexion is zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion is the sum of the 
range of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  The normal combined 
range of motion of the thoracolumbar spine is 240 degrees.  
Id. at Note (2); see also 38 C.F.R. § 4.71a, Plate V (2007).

Under the current rating criteria for intervertebral disc 
syndrome, a 40 percent evaluation is assigned for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months, and a 60 percent evaluation 
is assigned for incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months.  
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2007).  An 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a, General Rating Formula, Note 
(1).

Also under the current rating criteria for spine 
disabilities, any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, are to be rated separately, under an 
appropriate diagnostic code.  38 C.F.R. § 4.71a, General 
Rating Formula, Note (1).  

The evidence of record indicates thoracolumbar spine forward 
flexion to 45 or 50 degrees and no thoracolumbar spine 
ankylosis.  The evidence therefore does not support a 30, 40, 
50, or 100 percent evaluation.  38 C.F.R. § 4.71a, General 
Rating Formula.  Accordingly, an evaluation in excess of 20 
percent for lumbosacral strain is not warranted.

Additionally, an evaluation in excess of 20 percent under the 
diagnostic code for intervertebral disc syndrome is not 
warranted because the veteran denied and the objective 
evidence of record did not demonstrate any incapacitating 
episodes.  38 C.F.R. § 4.71a, Diagnostic Code 5243; see 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

The Board has also considered whether a separate rating is 
required for any neurological component of the veteran's 
lumbosacral strain.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5237, Note (1).  In November 2005 the veteran reported 
radiating back pain.  But at the March 2004 and February 2007 
VA examinations, the veteran denied any radiation of back 
pain and bowel or bladder symptoms.  Moreover, upon thorough 
examinations, the March 2004 and February 2007 VA examiners 
determined that there were no neurological deficiencies due 
to the lumbosacral strain.  Accordingly, the veteran is not 
entitled to a separate evaluation for neurological symptoms 
of lumbosacral strain.

The Board has also considered an increased evaluation under 
Diagnostic Code 5243, for degenerative arthritis of the 
spine, which is rated under Diagnostic Code 5003.  Under 
Diagnostic Code 5003, degenerative arthritis established by 
x-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2007).  But there is no currently 
diagnosed degenerative joint disease, and, as noted above, an 
increased evaluation is not warranted based on limitation of 
motion.  38 C.F.R. § 4.71a, General Rating Formula.

The Board has also considered 38 C.F.R. §§ 4.40, 4.45 (2007), 
addressing the impact of functional loss, weakened movement, 
excess fatigability, incoordination, and pain.  See also 
Deluca v. Brown, 8 Vet. App. 202, 206 (1995).  The veteran 
reported low back pain that ranged from 4 to 9 out of 10.  
The veteran reported that he took medication and used a cane 
for gait stability, but did not use a back brace.  The 
veteran denied any acute flare-ups, but asserted that his 
pain limited walking, driving long distances, sleeping, and 
activities of daily living.  The veteran reported that his 
back pain was aggravated by lifting, bending, walking, and 
prolonged sitting.  The objective medical evidence of record 
noted that the veteran had normal gait, good muscle tone, and 
good strength without spasm or atrophy.  At the 2004 and 2007 
VA examinations, the examiner found no evidence of weakness, 
fatigability, or other functional loss due to complaints of 
pain.  There was no additional loss of motion upon 
repetition.  In summary, although the veteran reported pain 
and functional loss, there were no flare-ups and no 
additional functional loss due to repetition, pain, weakened 
movement, or weakness.  The veteran is not entitled to an 
increased evaluation based on these provisions because the 
evidence of record shows no additional functional impairment, 
fatigability, incoordination, weakness, or pain beyond that 
already contemplated within a 20 percent evaluation.  
38 C.F.R. §§ 4.40, 4.45; see also Deluca, 8 Vet. App. at 206.

The Board has also considered the issue of whether the 
veteran's lumbosacral strain presents an exceptional or 
unusual disability picture so as to render impractical the 
application of the regular schedular standards such that 
referral to the appropriate officials for consideration of 
extraschedular ratings is warranted.  See 38 C.F.R. 
§ 3.321(b) (2007); Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996).  The Board notes that the evidence does not show that 
the lumbosacral strain interfered markedly with employment 
beyond that contemplated in the assigned rating, nor does it 
warrant frequent periods of hospitalization, or otherwise 
render impractical the application of the regular schedular 
standards.  Although the veteran reported that he was 
unemployed due to his back pain, he had been unemployed for 
14 or 15 years and has a history of substance abuse.  The 
evidence of record does not show any hospitalization for the 
lumbosacral strain.  Moreover, a VA examiner found that the 
lumbosacral strain minimally affected the veteran's 
occupational activities.  In the absence of any additional 
factors, the RO's failure to consider referral of this issue 
for consideration of an extraschedular rating did not 
prejudice the veteran.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

ORDER

An increased evaluation for a lumbosacral strain is denied.


REMAND

The veteran asserts entitlement to service connection for 
depression, to include as secondary to his service-connected 
lumbosacral strain.  Direct service connection requires 
evidence showing:  (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
Establishing service connection on a secondary basis requires 
evidence demonstrating (1) that a current disability exists 
and (2) that the current disability was either (a) caused by 
or (b) aggravated by a service-connected disability.  Allen 
v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The veteran's service medical records note depression and 
substance abuse.  Post-discharge VA medical records from 2003 
to 2007 demonstrate diagnoses of substance dependence and 
abuse, substance abuse-induced mood disorder, and depression, 
not otherwise specified.  In an October 2003 VA record, the 
veteran reported depression due to a lack of adequate pain 
treatment of his lumbosacral strain.  In a March 2004 
statement, the veteran asserted that he was depressed because 
he could not support his family or secure gainful employment 
due to his service-connected conditions.  

The evidence thus suggests that the veteran's currently 
diagnosed depression may be due to active service, to 
substance abuse, or to a service-connected disorder.  See 
Locklear v. Nicholson, 20 Vet. App. 410 (2006); see also 
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  
Accordingly, in order to resolve the issue on appeal, the 
Board requires a medical opinion regarding the etiology of 
the veteran's depression.  See Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991) (noting that when the medical evidence 
of record is insufficient, in the opinion of the Board, or of 
doubtful weight or credibility, the Board must supplement the 
record by seeking an advisory opinion or ordering a medical 
examination).

Accordingly, the case is remanded for the following action:

1.  The RO must provide notice as required 
by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The RO afford the veteran a 
comprehensive examination to determine the 
nature and etiology of any psychiatric 
disorder found.  All pertinent 
symptomatology and findings must be 
reported in detail.  All indicated tests 
and studies must be performed.  The claims 
folder and a copy of this remand must be 
made available to the examiner for review 
in conjunction with the examination.  The 
examiner must review all the evidence of 
record, including the veteran's service 
medical records.  After a review of the 
entire evidence of record, the examiner 
must render an opinion as to whether the 
veteran currently has any psychiatric 
disorders.  If a psychiatric disorder is 
found, the examiner must provide the 
following opinions:  whether the currently 
diagnosed psychiatric disorder 1) is 
related to active military service, to 
include the symptoms exhibited during 
active service; 2) is caused by the 
service-connected lumbosacral strain; 
and/or 3) is aggravated by the service-
connected lumbosacral strain.  If any of 
the information cannot be provided without 
resort to speculation, it must be noted in 
the examination report.  A complete 
rationale for the opinions expressed must 
be included in the examination report.  
The report prepared must be typed.

3.  The RO must notify the veteran that it 
is his responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2007).  In the event that 
the veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

4.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in any 
manner, the RO must implement corrective 
procedures.

5.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim must be readjudicated.  
If the claim remains denied, a 
supplemental statement of the case must be 
provided to the veteran and his 
representative.  After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


